       Case 3:18-cv-00102-RP-HCA Document 38 Filed 12/23/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF IOWA
                                    DAVENPORT DIVISION

ADAM OLSON and JENNIFER
OLSON,                                                 No. 3:18-cv-00102

            Plaintiffs,

vs.
                                                       DEFENDANTS’ MOTION IN
CITY OF NORTH LIBERTY,                                 LIMINE
DIANE VENENGA, individually,
CHRISTOPHER SHINE,
individually, and TYSON
LANDSGARD, individually,

            Defendants.


       Defendants, for their Motion in Limine, move the Court for an Order directing Plaintiffs,

Plaintiffs’ attorney, and Plaintiffs’ witnesses to refrain from directly or indirectly in the presence

of any juror making any reference to the following matters during jury selection, opening

statement, or questioning of any witness until the Court rules on the admissibility thereof outside

the presence of the jury:

       1.        Medical records and bills absent foundation.

       2.        Hearsay statements attributed to Plaintiff’s medical providers.

       3.        Insurance coverage.

       4.        Expert witness testimony.

       5.        Testimony from undisclosed witnesses.

       6.        Preconditioning the jury with dollar amounts during vior dire.

       7.        Language or statements suggesting Defendants are wealthy or powerful.
       Case 3:18-cv-00102-RP-HCA Document 38 Filed 12/23/19 Page 2 of 2



       8.      Statements that Defendants should be punished or “golden rule” type

arguments.


       Defendants submit a Brief in Support of Motion in Limine which they incorporate by

reference thereto.


                                         PICKENS, BARNES & ABERNATHY


                                         By      /s/ Terry J. Abernathy
                                                 Terry J. Abernathy AT0000380
                                                 Bradley J. Kaspar AT0012308
                                                 1800 First Ave. NE, Suite 200
                                                 P.O. Box 74170
                                                 Cedar Rapids, IA 52407-4170
                                                 PH: (319) 366-7621
                                                 FAX: (319) 366-3158
                                                 E-MAIL: tabernathy@pbalawfirm.com
                                                            bkaspar@pbalawfirm.com

                                         ATTORNEYS FOR DEFENDANTS


Copy to:                                             CERTIFICATE OF SERVICE

                                          The undersigned hereby certifies that a copy of this
Steven Wandro                             document was served on the 23rd day of December,
Ben Arato                                 2019, upon all parties in the above cause by serving the
WANDRO AND ASSOCIATES, P.C.               attorneys of record at their respective addresses
                                          disclosed on the pleadings. Service was made by:
2501 Grand Avenue B
Des Moines, IA 50312                          U.S. Mail                    Facsimile
                                              Hand-Delivery                Other-CM/ECF
ATTORNEYS FOR PLAINTIFFS                      Overnight Carrier


                                                   /s/ Stephanie Hinz
